DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 8 is objected to because of the following informalities:  “in a case a value” should be “in a case where a value” or similar.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue (US 9,944,483 B2).
Regarding claim 1, Inoue discloses a sheet conveyance apparatus comprising: a first conveyance member 18 configured to convey a sheet (P); a second conveyance member 31 arranged downstream of the first conveyance member in a sheet conveyance direction and configured to convey the sheet; a detection unit 20 configured to detect the sheet at a detection position upstream of the second conveyance member in the sheet conveyance direction; a first drive source 19 configured to drive the first conveyance member; a second drive source 32 configured to drive the second conveyance member; and a control unit 6 configured to determine a value of a first speed (Vu) for each sheet based on a timing at which the detection unit detects the sheet and to execute a conveyance operation in which a leading edge of the sheet in the sheet conveyance direction is abutted against the second conveyance member in a stopped state while the first drive source is driving the first conveyance member at the first speed, and then the second drive source starts to drive the second conveyance member with a target of a second speed (Vt) while the first drive source is continuously driving the first conveyance member, wherein the control unit is configured to execute a speed change processing, during the conveyance operation, in which the first drive source changes the first conveyance member from the first speed to a third speed (Vm) that is smaller than the 
Regarding claim 8, Inoue discloses the sheet conveyance apparatus according to claim 1, wherein the control unit 6 is configured to set the third speed (Vm) in the speed change processing to a value less than the first speed (Vu) in a case where a value of the first speed is greater than a predetermined threshold speed. See Fig. 3, which shows Vm<Vu is satisfied.
Regarding claim 11, Inoue discloses an image forming apparatus comprising: a sheet conveyance apparatus configured to convey a sheet; and an image forming unit 3 configured to form an image on the sheet conveyed by the sheet conveyance apparatus, wherein the sheet conveyance apparatus comprises: a first conveyance member 18 configured to convey a sheet (P); a second conveyance member 31 arranged downstream of the first conveyance member in a sheet conveyance direction and configured to convey the sheet; a detection unit 20 configured to detect the sheet at a detection position upstream of the second conveyance member in the sheet conveyance direction; a first drive source 19 configured to drive the first conveyance member; a second drive source 32 configured to drive the second conveyance member; and a control unit 6 configured to determine a value of a first speed (Vu) for each sheet based on a timing at which the detection unit detects the sheet and to execute a conveyance .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Katto (US 2019/0161300 A1).
.
Allowable Subject Matter
Claims 2-7, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy R. Severson, whose telephone number is (571) 272-2209.  The Examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, D. Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 






/JEREMY R SEVERSON/Primary Examiner, Art Unit 3653